Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 1/25/2019. An interview held on 2/1/2021 resulted in amendments to claims 1, 2, 4, 6 and 11. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Timothy MacIntyre on 2/10/2021.

1. (Currently Amended) A wireless communication system which includes: one or more wireless stations having a function of performing wireless communication based on a random access scheme in a primary frequency band and a function of performing the wireless communication in a secondary frequency band which is different from the primary frequency band; a first wireless access point performing the wireless communication with the wireless stations based on the random access scheme in the primary frequency band; and a base transceiver station performing the wireless communication with the wireless stations in the secondary frequency band, in which the first wireless access point communicates with a mobile communications network through base transceiver station; base transceiver station in the secondary frequency band, the UD report includes information relating to transmission-waiting user data destined for the receiving node from the transmitting node, wherein , in response to receiving the UD report from the transmitting node, obtains a transmission opportunity in the primary frequency band, and then sets a fixed transmission prohibition time in a channel in the primary frequency band for a wireless communication device in a vicinity and grants the transmission opportunity to the transmitting node using RTS frame of the RTS/CTS process, and causes the user data to be transmitted from the transmitting node.

2.	(currently amended) The wireless communication system according to claim 1, wherein the UD report transfer unit is configured to transfer the UD report generated in any one of the first wireless access point, the base transceiver station base transceiver station 
	

4.	(currently amended)	The wireless communication system according to claim 1, wherein:
	the first wireless access point and a plurality of the wireless stations are configured to be capable of performing multi-user simultaneous communication;
	the UD report transfer unit is configured to transfer the UD report through the base transceiver station 
	after the transmission opportunity control unit of the receiving node obtains and grants the transmission opportunity based on the UD report, the first wireless access point is configured to determine whether to perform the multi-user simultaneous communication and then to perform the multi-user simultaneous communication.

6.	(currently amended)	The wireless communication system according to claim 1, wherein
	the UD report transfer unit is configured to determine whether transmission opportunity communication for performing communication based on the obtaining and the granting of the transmission opportunity in the receiving node is possible or not from at least one of wireless environment information measured in the first wireless access point, wireless environment information measured in the wireless stations, traffic information of the base transceiver station base transceiver station 


11.	(currently amended) A wireless communication method of a wireless communication system which includes:
	one or more wireless stations having a function of performing wireless communication based on a random access scheme in a primary frequency band and a function of performing the wireless communication in a secondary frequency band which is different from the primary frequency band;
	a first wireless access point performing the wireless communication with the wireless stations in the primary frequency band; and
	a base transceiver station 
	the first wireless access point and the base transceiver station 
	a first step in which any one of the first wireless access point, the base transceiver station  base transceiver station 
base transceiver station 
	a third step in which, according to the UD report transferred in the second step, the wireless stations obtains a transmission opportunity in the primary frequency band and then sets a fixed transmission prohibition time in a channel in the primary frequency band for a wireless communication device in a vicinity, grants the transmission opportunity to the first wireless access point using RTS frame of the RTS/CTS process, and causes the user data to be transmitted from the first wireless access point.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Instant Invention provides a solution to the hidden node problem by using a secondary licensed band and cellular infrastructure to alert nodes that are outside the range of a primary access point using a frequency other than the secondary licensed band. One of the closest prior art (Lee et al. US 2016/0227578) teaches Licensed Assisted Access (LAA), however, Lee does not teach an access point communicating directly with the cellular infrastructure.  Therefore,

Allowable Subject Matter
Claims 1, 2, 4-11 renumbered as claims 1-10 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.M./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415